Mr. Chief Justice Clarity delivered the opinion of the court: The above named claimants are all represented by the same attorney and all the cases are considered jointly by the Attorney General and therefore this court will consider them in one opinion. This court has heretofore held in similar cases that there is a liability on the part of the State on account of the construction of the viaduct over the Elgin, Joliet and Eastern Railroad where it intersects with Route 23, just east of the City of Joliet, in the County of Will and State of Illinois. It appears that all three claimants were owners of property adjacent to or near this viaduct and that the viaduct did damage the property. It appears from the statements of the Attorney General, that the damages of these claimants was fairly shown by a real estate expert and from the evidence of this expert and the statement of the Attorney General in which it appears that the amount of damages would be as follows. And this court is of the opinion and does recommend allowance of the following amounts to the above named claimants in the following manner: To Joseph and Mary Soland, No. 1303, the court recommends an allowance of Twenty-five Hundred Twenty-five ($2,525.00) Dollars. To Viola Yonkers, No. 1304, the court recommends an allowance of Fourteen Hundred Forty-five ($1,445.00) Dollars. To Bertha Roark, No. 1305, the court recommends an allowance of Two Thousand Eighty-five ($2,085.00) Dollars.